PER CURIAM.
This case was before this Court on a demurrer to the petition. Commissioners of Sinking Fund, of City of Louisville v. Howard, Ky., 248 S.W.2d 340. The judgment of the Circuit Court overruling defendants’ demurrer, was reversed for reasons set out in that opinion. Upon return of the case to the Circuit Court, judgment was entered in conformity with our opinion. This. is an appeal from that judgment. No new issue or additional question is presented, and the Court has not changed its' view on any of the questions formerly presented.
Judgment affirmed.